In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00219-CV

EL DURANGUENSE FORT WORTH INC.               §    On Appeal from the 352nd District
D/B/A EL DURANGUENSE, Appellant                   Court

V.                                           §    of Tarrant County (352-307859-19)

                                             §    March 26, 2020
TEXAS ALCOHOLIC BEVERAGE
COMMISSION, Appellee                         §    Opinion by Justice Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that El Duranguense Fort Worth Inc. shall pay all of the

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel